DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
Amendments to the claims are acknowledged.
Claims 1, 2, 5, 7, 10, and 12-18 are under examination.
Claims 3, 4, 8, 9, and 11 have been cancelled.

Information Disclosure Statement
The IDS filed 2/26/2020 and 12/24/2020 has been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/294669 filed 02/12/2016 is acknowledged.
Claim Election/Restriction
Election without Traverse
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 10/25/2019 is acknowledged.
Claims 19-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2019.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record.
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5, 7, 10, and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A: Identification of the Abstract Idea
Claims 1, 2, 5, 7, 10, and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and natural correlation without significantly more. The claim(s) recite(s):
determining read coverage data and expected coverage data for each chromosome in a plurality of samples, 
filtering the read coverage data based on a level of guanine-cytosine (GC) content in one or more genomic regions of the plurality of genomic regions,	determining a plurality of sequencing quality control (SQC) metrics associated with a sequencing process that generated the read coverage data,
determining exome-wide ratio of read coverage data for each chromosome relative to other autosomes,
determining based on application of a linear regression model to the filtered read coverage data, an expected exome wide ratio of read coverage for each chromosome, wherein the linear regression model utilizes a plurality of SQC metrics as covariates,
determining a deviation between the  exome wide ratio of read coverage data and the expected read coverage data for at least one chromosome, and 
identifying the at least one chromosome as an abnormal karyotype. 
The specification discloses read coverage plots (Figures 7-10) wherein the recited “determining read coverage data for each chromosome,” reads on a mental process of reading plotted information; determining exome wide ratio based on application of a linear regression model to the read coverage data reads on a mathematical concept because linear regression is mathematics; claim 13 recites the statistical formula for determining a deviation between read coverage data and the expected read coverage data, such that “determining a deviation between read coverage data” reads on performing a mathematical calculation; and the recited “identifying the at least one chromosome as an abnormal karyotype,” reads on a mental process.
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."
Digitech (decision, page 12, lines 16-24), the court put forth that “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” 

Step 2A: Consideration of Practical Application
The recited abstract idea steps result in the identification that a chromosome is an abnormal karyotype.
This judicial exception is not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Step 2B: Consideration of Additional Elements and Significantly More
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any “additional elements” which would be the physical steps recited in addition of the claimed abstract idea or other judicial exception.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive. 
Applicants have amended claim 1 to recite the new limitations of:
filtering the read coverage data based on a level of guanine-cytosine (GC) content in one or more genomic regions of the plurality of genomic regions,	determining a plurality of sequencing quality control (SQC) metrics associated with a sequencing process that generated the read coverage data.
BASCOM, the court discusses “filtering” as an abstract idea. The decision (BASCOM, page 16, par. 2) states that the “claims do not merely recite the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components.” 
Furthermore, the step of determining a plurality of sequencing quality control (SQC) metrics associated with a sequencing process does not recite anything more than a rule which can be performed as a mental evaluation step by the human mind.
Therefore, the newly recited limitation only add addition abstract idea steps to the claimed method.
Applicants argue (Remarks, page 11) that “determining read coverage data,” is not merely reading plotted information and not a mental process that can be practically performed in the mind and is not simply an observation, evaluation judgement or opinion.
In response, the claims broadly recite the step of “determining read coverage data,” without particular limitations that would preclude the step of being carried out as a mental step. The broadly recited “determining read coverage data” does not include any acidity that would exclude the process to be outside the realm of possible mental activity. 

In response, Examiner agrees that performing NGS to generate read coverage data is not a mental step. However, such a process is not what is recited in the claims. The claims do not recite performing NGS but rather “determining read coverage data,” which includes, for example, merely selecting relevant data from a database using the human mind.
Applicant argue (Remarks, page 11, par. 2) that since SQC metrics are used to evaluate sequence quality in read coverage data, it follows that the human mind cannot observe read coverage data and surmise metrics that describe the quality of the sequencing process used to generate read coverage data.
In response, it seems that Applicants are arguing limitations that are not recited in the claims. Applicants are making allegations that the “human mind cannot observe read coverage data and surmise metrics that describe the quality of the sequencing process used to generate read coverage data,” without explaining the technical impossibilities of such a process being performed by the human mind. Chromosomes and read coverage data, such as reads spanning segments of a chromosome and depth of coverage is not inconceivable by the human mind. Furthermore, SQC metrics was conceived by the human mind and assigning such SQC to evaluate a sequencing process is not outside the scope of a mental process.  
Applicants have cited previous PTAB decision (Remarks, page 11-12).

Applicants argue that the steps of claim 1 do not recite mathematical formulas and while certain limitations maybe based on mathematical relationships, formulas or calculations, these are not recited in the claims.
In response, MPEP 2106.04(a)(2) discusses Mathematical Concepts and states:
C. “Mathematical Calculations” 
A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.

	The claims recite determining, based on a linear regression model to the filtered read coverage data, an expected genome wide ratio. As such, the claims do recite mathematical calculations because a linear regression model is math per se application of which arrives at a “ratio” which is a mathematical relationship represented by a numerical value.
Furthermore, words used to express mathematical concepts are equivalent to reciting such mathematical concepts, as recognized in In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989) “It is of no moment that the algorithm is not expressed in terms of a mathematical formula. Words used in a claim operating on data to solve a problem can serve the same purpose as a formula.”
Subject Matter Eligibility Examples and argue that in Example 41, the claim literally recites a mathematical formula.
	In response, Example 41 acknowledges that the formula recited in the encoding step is a mathematical formula and an abstract idea. Example 41 states that it is the step of “transforming the plaintext word signal to one or more message block word signals,” that cannot be performed by the human mind and deems that step to be an “additional element.” Example 41 also deems the step of “transmitting the ciphertext word signal Ca to a second computer terminal,” to be an “additional element.” The Example explains that the mathematical step of encoding is integrated into a practical application by way of the additional elements. The Example states:
“Thus, even well-understood, routine, conventional subject matter can integrate an abstract idea into a practical application.”
In the context of signal encryption technology, transmitting a word signal is not a mere extra-solution activity of outputting a result of a mathematical calculation; it is not merely a presentation of an analysis by an abstract idea. In contrast, the instant claims do not recite a practical application and result in “identifying” based on a deviation between two calculated ratios, an abnormal karyotype. The instant claims do not recite a practical application. 
Applicants argue that the claims are not directed to a natural phenomena per se but rather, are directed to detecting a natural phenomena.
Applicant’s arguments are persuasive and the rejection over the claims for reciting a natural correlation is withdrawn.

In response, the claims do not recite a computer or even elements that could be recognized as computer related, anywhere. The instantly claimed process does not improve computer technology because the claims are directed to determining an abnormal karyotype and not computer functionality. The claims do not delineate how computer elements are improved. Instead, characterizing chromosomal information using a computer would be (if recited in the claims) the reliance on a computer for processing efficiency and not an improvement to computer technology. Unlike McRO, there is no improvement to a generic computer beyond the conventional use as a computational workhorse running algorithmic based programming. Moreover, the claims here are not like those we found patent eligible in Enfish. In that case, the claims were “specifically directed to a self-referential table for a computer database.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016). The claims were thus “directed to a specific improvement to the way computers operate,” rather than an abstract idea implemented on a computer. Id. at 1336. The claims here, in contrast, are not directed to an improvement in the way computers operate.
Applicants argue (Remarks, page 19) that the smoothing functions used to understand high resolution copy number changes in the context of larger events break down at the chromosome-arm scale.
2019 Subject Matter Eligibility Guidance.
Applicants argue (Remarks, page 20) that generation of better or improved data through rules or other mathematical relationships represents an improvement in computer related technology.
In response, implementation of abstract ideas on a generic computer does not improve a computer. In Digitech, the court put forth:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”
In Electric Power (page 8, par. 2) the court recognized the distinction between an improvement to computer technology and the use of a computer as a tool when the decision set forth (page 9, par. 2):
"the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." 
The court in Fairwarning (decision page 14, lines 4-13) also recognized the distinction between an improvement to computer technology and merely the implementation of a computer for processing power:
 “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d at 1278.”
Applicants argue (Remarks, page 23, par. 3) that GC filtration and linear regression wit SQC metrics as co-variants to identify a chromosome as an abnormal karyotype is unconventional. 
In response, the test of whether limitations are well known, routine and conventional, are applied to “additional elements,” and not steps that are the abstract ideas. The limitations Applicants point to are abstract ideas and evaluated under step 2A, prong 2, as set forth in the 35 USC 101 rejection above.
Instead, the courts have described practical application as being a physical, real world process:
“Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. (BuySafe, Inc. v. Google, Inc. decision, page 6, lines 11-18).

In response, this is not the analysis set forth in the 2019 Patent Eligibility Guidance and applied in the above rejection. A novel abstract idea or mathematical concept can is still a judicial exception. A claim is “significantly more” under Step 2B if “additional elements” that are not routine, conventional and well understood are recited or if the claim as a whole amounts to “significantly more” than the judicial exception by being drawn to an improvement to technology. However, applying the analysis set forth in the 2019 Patent Eligibility Guidance, the claims do not meet a standard for being “significantly more” or reflecting an improvement to technology. It is noted that an abstract idea or mere analysis of abstract data using abstract ideas does not equate to “technology” because abstract ideas and information is non-statutory subject matter. Therefore, abstract ideas applied to (abstract) data cannot be and “improvement to technology” even if the recited abstract ideas (mental steps or mathematical step) are novel.  
E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/